UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Mark One x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-49638 INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of small business issuer as specified in its charter) Nevada 76-0621102 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 299 Madison Avenue N. Suite C , Bainbridge Island, WA98110 (Address of principal executive offices) 206-780-8203 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 10, 2008, the Issuer had 14,274,287 shares of common stock, par value $0.001 per share, issued and outstanding.
